DISMISSED; Opinion Filed May 21, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00321-CV

                IN THE INTEREST OF T.T., G.M. AND C.M., CHILDREN

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-17-0922

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Myers
       This appeal follows the trial court’s order terminating Mother and Father’s parental rights

to their children. The appeal was filed by the paternal grandfather, who asserted in the notice of

appeal that he had intervened in the underlying suit. After reviewing the clerk’s record and finding

nothing that reflected paternal grandfather had intervened, we directed him to file a letter brief

addressing how he had standing to appeal the trial court’s termination order. See State v. Naylor,

466 S.W.3d 783, 787 (Tex. 2015) (“appellate standing is typically afforded ‘only to parties of

record’”) (quoting Gunn v. Cavanaugh, 391 S.W.2d 723, 724-25 (Tex. 1965)); Johnston v. Crook,

93 S.W.3d 263, 268 (Tex. App.—Houston [14th Dist.] 2002, pet. denied) (“[A]n intervenor is a

party for purposes of appeal only if (1) she timely files a [plea of intervention], and (2) the trial

court does not strike the pleading before the entry of final judgment.”). We explained that an

appellate court generally has no jurisdiction over an appeal filed by an appellant who lacks

standing and cautioned him that failure to comply by April 15, 2019 could result in dismissal of
the appeal. See Naylor, 466 S.W.3d at 787 (“[A]n appeal filed by an improper party must be

dismissed.”); see also TEX. R. APP. P. 42.3(a),(c). To date, however, he has not responded.

       Because the record does not reflect paternal grandfather intervened, he lacks standing to

challenge the order of termination and we lack jurisdiction over the appeal. See Naylor, 466
S.W.3d at 787. Accordingly, we dismiss the appeal. See id.; see also TEX. R. APP. P. 42.3(a).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE


190321F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF T.T., G.M. AND                   On Appeal from the 439th Judicial District
 C.M., CHILDREN                                      Court, Rockwall County, Texas
                                                     Trial Court Cause No. 1-17-0922.
 No. 05-19-00321-CV                                  Opinion delivered by Justice Myers,
                                                     Justices Osborne and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 21st day of May, 2019.




                                               –3–